J-S53001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE MATTER OF: M.H., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: Y.H., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 999 EDA 2019

              Appeal from the Order Entered March 4, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): 51-FN-000145-2019,
                        CP-51-DP-0000141-2019

 IN THE MATTER OF: M.H., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: Y.H., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1000 EDA 2019

              Appeal from the Order Entered March 4, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): 51-FN-000145-2019,
                        CP-51-DP-0000142-2019

 IN THE MATTER OF: M.H., A MINOR      :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: Y.H., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1001 EDA 2019

              Appeal from the Order Entered March 4, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): 51-FN-000145-2019,
J-S53001-19



                              CP-51-DP-0000146-2019


BEFORE: OLSON, J., STABILE, J., and NICHOLS, J.

MEMORANDUM BY OLSON, J.:                         FILED DECEMBER 03, 2019

        Appellant Y.H. (Mother), appeals from the order entered on March 4,

2019, adjudicating dependent1 her three children, M.H. (female born June

2006) (Child 1), M.H. (female born May 2010) (Child 2), and M.H. (male born

December 2016) (Child 3) (collectively, Children).2 We affirm.

        The trial court summarized the facts and procedural history of this case

as follows:

        This family became involved with the Department of Human
        Services (DHS) on January 9, 2019, when DHS received a General
        Protective Services (GPS) report alleging that Mother had been
        using marijuana and phencyclidine (PCP); Mother admitted to
        Children’s school staff that she actively uses marijuana; Mother
        had been exhibiting paranoid behavior; Mother had been hitting
        Child 1 and pulling her hair; Mother tried to make Child 1 fight
        with neighbors; Mother made Child 1 stay home from school to
        watch Child 3; Mother often left Children home alone for unknown
        periods of time; Maternal Uncle attempted to seek inpatient
        mental health treatment for Mother, but Mother refused
        treatment; Children were residing in Maternal Grandmother’s
        home; Mother’s whereabouts were unknown at the time of the
        report; the family home was dirty and infested with cockroaches;
        Child 1 receives emotional support services at school and has
        exhibited combative and physically aggressive behavior toward
        school staff, which has increased over time; Maternal
        Grandmother is afraid of Mother due to Mother’s behavior;
____________________________________________


1   Pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6302, et seq.

2  Each child has a different father. One father was deceased at the time of
the adjudication hearing. N.T., 3/4/2019, at 11. The other two fathers were
incarcerated and were not served with notice of the adjudication hearing. Id.
at 10-13. They are not parties to the current appeal.

                                           -2-
J-S53001-19


     Maternal Grandmother did not want DHS involved with the family;
     on January 2, 2019, Mother’s speech with school staff was
     unfocused, paranoid, and tangential. [The GPS] report [was]
     pending determination. On the same day, DHS went to the home
     of the Maternal Grandmother, who denied the allegations.
     Maternal Grandmother admitted that Mother had mental health
     problems but denied that Mother used drugs.               Maternal
     Grandmother stated that she was not afraid of Mother and that
     Child [1] and Child 2 had been residing with her for the last two
     months. Child 1 and Child 2 also denied the allegations. Maternal
     Grandmother stated that Mother had been evicted from her home
     for an unknown reason and that she lacked stable housing. DHS
     left a letter for Mother requesting that she contact DHS.

     On January 10, 2019, Mother contacted DHS and confirmed
     receipt of the letter that was left for Mother with Maternal
     Grandmother. DHS met with Mother later that day, and Mother
     denied the allegations. Mother stated that her landlord illegally
     evicted her in retaliation because she complained about bedbugs
     in the home. Mother also admitted that she had an outstanding
     warrant for her arrest for failure to pay a parking ticket. Mother
     stated that she received mobile therapy for Attention Deficit
     Hyperactivity (ADHD) and that she receives Supplemental
     Security Income (SSI) for Child 1. Mother admitted that she had
     threatened to cancel Child 1’s Individualized Education Plan (IEP)
     meeting scheduled for January 18, 2019. Mother claimed that she
     was staying at the Salvation Army shelter, but could not provide
     any documentation. Mother cancelled Child 1’s scheduled IEP
     meeting for January 18, 2019. Mother also refused to sign a
     safety plan allowing Children to reside with Maternal Grandmother
     because she lacked stable housing. On January 25, 2019, DHS
     obtained an [o]rder of [p]rotective [custody] (OPC) for Child 1 and
     Child 2, who were subsequently placed with Maternal Aunt.
     Initially, Mother refused to disclose the whereabouts of Child 3 to
     DHS. When Mother agreed to meet with DHS, she arrived but did
     not have Child 3 in her care. Mother later disclosed Child 3’s
     location on that same day. DHS subsequently obtained an OPC
     for Child 3, who was placed with Paternal Aunt. On January 26,
     2019, a shelter care hearing was held for Children. The trial court
     lifted the OPC and the temporary commitment to DHS was ordered
     to stand.

     On February 1, 2019, DHS filed a dependency petition for
     Children. On March 4, 2019, an adjudicatory hearing was held for
     Children. At this hearing, testimony was given by the DHS social

                                    -3-
J-S53001-19


       worker, the Community Umbrella Agency (CUA) supervisor, and
       Mother. After all testimony was given, the trial court found clear
       and convincing evidence to adjudicate Children dependent.
       Children were fully committed to DHS based on the finding of
       [Mother’s] present inability [to care for the Children]. The trial
       court referred Mother, Child 1, and Child 2 to Behavioral Health
       Services (BHS) for consultation and/or evaluation for family
       therapy, and such therapy to be implemented, when appropriate.
       Mother was also referred for a smoking cessation program, a
       parenting capacity evaluation (PCE), parenting, housing, domestic
       violence, and to the clinical evaluation unit (CEU) for a forthwith
       drug screen, assessment, and three random drug screens prior to
       the next court date.          Mother was ordered to provide
       documentation verifying proof of her employment. Mother [was]
       permitted to attend Children’s medical appointments, if Mother’s
       behavior [were] appropriate. Mother was also ordered to attend
       supervised visits with Children at the agency for two hours within
       line-of-sight and line-of-hearing. Mother [was] to have no other
       contact with Children outside of the scheduled visitation and
       Mother [was] not to go to Children’s school or the foster parents’
       home. DHS and CUA were ordered to explore relatives and family
       members for Children’s placement, since Children were not in the
       same placement together.

Trial Court Opinion, 6/25/2019, at 1-3 (footnote omitted). This timely appeal

resulted.3

       On appeal, Mother raises the following issues4 for our review:
____________________________________________


3Counsel for Mother filed three separate notices of appeal, one for each docket
number corresponding to each child, with corresponding concise statements
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2). On April
5, 2019, the trial court granted trial counsel’s motion to withdraw and
appointed new counsel to represent Mother on appeal. By order entered on
April 29, 2019, this Court sua sponte consolidated the three cases for appeal.
The trial court issued a single opinion pursuant to Pa.R.A.P. 1925(a) on June
25, 2019.

4 Mother raised an additional issue challenging the effectiveness of her trial
counsel in her concise statements, but she has abandoned that challenge on
appeal and we find it waived. Commonwealth v. Dunphy, 20 A.3d 1215,



                                           -4-
J-S53001-19



       1. Whether the trial court erred by adjudicating the [C]hildren
          dependent pursuant to 42 Pa.C.S.A. [§] 6302 without clear and
          convincing evidence that the [C]hildren were without proper
          parental care and control[?]

       2. Whether the trial court erred by removing the [C]hildren from
          [M]other’s home pursuant to 42 Pa.C.S.A. [§] 6302 without
          clear and convincing evidence that it was in the [C]hildren’s
          best interest to be removed[?]

       3. Whether the trial court erred by finding that [DHS] made
          reasonable efforts to prevent or eliminate the need for removal
          of the [C]hildren from [M]other’s home without clear and
          convincing evidence to prove that such reasonable efforts were
          actually made by DHS[?]

Mother’s Brief at 7.

       Mother’s three issues are inter-related and we will examine them

together. First, Mother argues that DHS did not prove by clear and convincing

evidence that Children were without proper care or control.      Id. at 11-12.

More specifically, Mother claims that DHS failed to prove that Mother suffered

from mental health issues and that the allegation “was completely refuted by

the licensed, professional psychologist that examined [M]other at [an]

evaluation.” Id. at 11. Mother further argues she disproved the allegation

that she was using PCP regularly and while she acknowledged she used

____________________________________________


1218 (Pa. Super. 2011) (Issues raised in Pa.R.A.P. 1925(b) statement that
are not included in appellate brief are abandoned). Issues are waived for
failing to present any argument in support thereof. See Commonwealth v.
Woodard, 129 A.3d 480, 509 (Pa. 2015) (holding that “where an appellate
brief fails to ... develop an issue in any other meaningful fashion capable of
review, that claim is waived. It is not the obligation of an appellate court to
formulate appellant's arguments for [her].”).


                                           -5-
J-S53001-19



marijuana in the past, Mother no longer uses marijuana and there was no

evidence that her prior use jeopardized Children.     Id. at 12.   Mother also

asserts that “the evidence provided at the adjudicatory hearing regarding

[M]other’s unemployment and lack of stable housing was insufficient to

establish a lack of proper parental care by clear and convincing evidence.” Id.

Mother claims she was employed as a home health aide at the time of the

adjudication hearing. Id. Mother avers that although she was “improperly

evicted from her previous home, she was residing with the [C]hildren in the

home of [M]aternal [G]randmother[,]” when “DHS insisted that [M]other

vacate that home as part of a safety plan, yet offered no alternative for

[M]other and the [C]hildren to remain together.”     Id. Next, for the same

reasons as set forth above, Mother contends that DHS failed to present

evidence that removing Children from Mother was in their best interest. Id.

at 13. Finally, Mother argues that DHS did not make reasonable efforts to

prevent or eliminate the need for removal of Children and did not establish

the necessity of emergency placement. Id. at 14. She claims that when she

refused to implement a safety plan so Children could reside with Maternal

Grandmother, “DHS separated the [C]hildren from not only [M]other, but also

from Maternal Grandmother [and that t]hese actions prove the vindictiveness

of DHS [] indicating that they [were] willing to allow the [C]hildren to suffer

in order to punish [M]other[.]” Id.

      Our standard and scope of review in dependency cases is well settled:




                                      -6-
J-S53001-19


       [W]e must accept the facts as found by the trial court unless they
       are not supported by the record. Although bound by the facts, we
       are not bound by the trial court's inferences, deductions, and
       conclusions therefrom; we must exercise our independent
       judgment in reviewing the court's determination, as opposed to
       its findings of fact, and must order whatever right and justice
       dictate. We review for abuse of discretion.[5] Our scope of review,
       accordingly, is of the broadest possible nature. It is this Court's
       responsibility to ensure that the record represents a
       comprehensive inquiry and that the hearing judge has applied the
       appropriate legal principles to that record. Nevertheless, we
       accord great weight to the court's fact-finding function because
       the court is in the best position to observe and rule on the
       credibility of the parties and witnesses.

Interest of K.C., 156 A.3d 1179, 1183 (Pa. Super. 2017) (citation omitted).

       This Court has previously explained:

       Section 6302(1) of the Juvenile Act defines a dependent child as
       one who

          is without proper parental care or control, subsistence,
          education as required by law, or other care or control
          necessary for his physical, mental, or emotional health, or
          morals. A determination that there is a lack of proper
          parental care or control may be based upon evidence of
          conduct by the parent, guardian or other custodian that
          places the health, safety or welfare of the child at risk,
          including evidence of the parent's, guardian's or other
          custodian's use of alcohol or a controlled substance that
          places the health, safety or welfare of the child at risk.

       42 Pa.C.S.A. § 6302(1). Further, we have explained that the
       question of whether a child is lacking proper parental care or
       control so as to be a dependent child encompasses two discrete
       questions: whether the child presently is without proper parental
       care and control, and if so, whether such care and control are
       immediately available. The burden of proof in a dependency
       proceeding is on the petitioner to demonstrate by clear and
____________________________________________


5 “An abuse of discretion is not merely an error of judgment, but is, inter alia,
a manifestly unreasonable judgment or a misapplication of law.” In Interest
of C.K., 165 A.3d 935, 941 (Pa. Super. 2017).

                                           -7-
J-S53001-19


      convincing evidence that a child meets that statutory definition of
      dependency.

Interest of S.U., 204 A.3d 949, 963 (Pa. Super. 2019) (internal case

citations, quotations, and original brackets omitted).

      After determining that a child is dependent, this Court has explained

that, consistent with the best interests of the child, a trial court may make an

appropriate disposition in order to protect the child’s physical, mental, and

moral welfare, including transferring temporary custody to a public agency.

In re M.L., 757 A.2d 849, 850–851 (Pa. 2000); see also In re L.C., II, 900

A.2d 378, 381 (Pa. Super. 2006). We have stated:

      Even after a child has been adjudicated dependent, however, a
      court may not separate that child from his or her parent unless it
      finds that the separation is clearly necessary. Such necessity is
      implicated where the welfare of the child demands that he [or she]
      be taken from his [or her] parents’ custody.

In re G.T., 845 A.2d 870, 873 (Pa. Super. 2004) (quotations and citations

omitted) (brackets in original).

      “Prior to entering any order of disposition […] that would remove a

dependent child from his home, the court shall enter findings on the record or

in the order of court […] that continuation of the child in his home would be

contrary to the welfare, safety or health of the child[.]”        42 Pa.C.S.A.

§ 6351(b)(1). The trial court is to determine “whether reasonable efforts were

made prior to the placement of the child to prevent or eliminate the need for

removal of the child from his home, if the child has remained in his home

pending such disposition [or] if preventive services were not offered due to



                                     -8-
J-S53001-19



the necessity for an emergency placement, whether such lack of services was

reasonable under the circumstances[.]” 42 Pa.C.S.A. § 6351(b)(2)-(3).

      Here, at the dependency hearing, Mother testified that she was living in

a shelter for single female abuse victims, but refused to provide the address

saying that the information was private in order to protect the other abused

women staying there. N.T., 3/4/2019, at 86-87. Mother did not provide DHS

with housing information so that the agency could conduct a home

assessment. Id. at 31-32. Moreover, DHS was not able to secure Child 3’s

location and Mother was not forthcoming about it initially.    Id. at 33-36.

Mother and other family members were disrupting Child 1 and Child 2 at their

school, removing them from class to speak with them without supervision.

Id. at 60-61; 104. Mother cancelled an IEP evaluation at school for Child 1.

Id. at 32. Mother disrupted Children’s subsequent kinship and foster care

placements, by telephoning Children incessantly, resulting in multiple

placement changes for each of the Children. Id. at 37-44; 104. Children had

not seen a doctor, dentist, or ophthalmologist in years. Id. at 43. Mother

admitted that she was using marijuana during her pregnancy with Child 3 and

was smoking marijuana regularly until DHS got involved in this case. Id. at

76-77.   Mother refused DHS’s safety plan services. Id. at 98-100.

      DHS established by clear and convincing evidence that Children were

without proper parental control. The evidence established that Mother placed

the health, safety and welfare of Children at risk. Children have not received

adequate medical, dental or vision care in years. Children did not have stable

                                    -9-
J-S53001-19



housing. Mother consistently disrupted Children’s education and their kinship

and foster care placements.      This evidence established that Children were

without proper care. Moreover, DHS offered Mother services to develop a

safety plan and to obtain appropriate housing, but Mother refused. As such,

the trial court determined that DHS made reasonable efforts to avoid placing

Children as required under § 6351(b). Trial Court Opinion, 6/25/2019, at 7.

Furthermore, the trial court heard testimony that safety checks were

performed for Children the month prior to the adjudication hearing and it was

determined that their basic needs were being met in their current placements.

N.T., 3/4/2019, at 118. At that time, DHS was open to exploring other family

members as possible kinship resources for Children. Id. at 45-46. “[T]he

trial court found it in Children’s best interest, as to their safety and well-being,

to remain placed in their respective foster and kinship homes.” Trial Court

Opinion, 6/25/2019, at 7. We discern no abuse of discretion. Accordingly,

we conclude that the trial court properly adjudicated Children dependent

based upon Mother’s inability to provide proper parental control or care for

Children, DHS made reasonable efforts to avoid placing Children as required

under § 6351, and the record supports the trial court’s determination that

Children’s best interests are served by remaining in their current DHS

placements. As such, Mother’s appellate arguments lack merit.

      Order affirmed.




                                      - 10 -
J-S53001-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/19




                          - 11 -